Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of December 26, 2010,
by and among Lucas Energy, Inc., a Nevada corporation, with headquarters located
at 3555 Timmons Lane, Suite 1550, Houston Texas 77027 (the "Company"), and the
investors listed on the Schedule of Buyers attached hereto (individually, a
"Buyer" and collectively, the "Buyers").
 
WHEREAS:
 
A. The Company and the Buyers desire to enter into this transaction to purchase
the Common Shares (as defined below) and Warrants (as defined below) pursuant to
a shelf registration statement on Form S-3, which has at least $8.6 million of
initial offering price of unallocated securities available for sale as of the
date hereof (Registration Number 333-164099), which Registration Statement has
been declared effective in accordance with the Securities Act of 1933, as
amended (the "1933 Act"), by the United States Securities and Exchange
Commission (the "SEC").
 
B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that aggregate number of shares of
common stock, par value $0.001 per share, of the Company (the "Common Stock")
set forth opposite such Buyer's name in column (3) on the Schedule of Buyers
attached hereto (which aggregate number for all Buyers shall be 2,510,506 and
shall collectively be referred to herein as the "Common Shares"), (ii) warrants,
in substantially the form attached hereto as Exhibit A (the "Series B
Warrants"), to acquire up to that number of shares of Common Stock set forth
opposite such Buyer's name in column (4) of the Schedule of Buyers (as
exercised, collectively, the "Series B Warrant Shares") and (iii) warrants, in
substantially the form attached hereto as Exhibit A (the "Series C Warrants"
and, together with the Series B Warrants, the "Warrants"), to acquire up to that
number of shares of Common Stock set forth opposite such Buyer's name in column
(5) of the Schedule of Buyers (as exercised, collectively, the "Series C Warrant
Shares" and, together with the Series B Warrant Shares, the "Warrant Shares,
which Warrant Shares shall be issued pursuant to the Registration Statement or,
if such Registration Statement is not available at the time of issuance of such
Warrant Shares, shall be issued solely pursuant to the cashless exercise
provisions of the Warrant as securities exempt from registration pursuant to
Section 3(a)(9) of the 1933 Act.)  The Common Shares and Warrant Shares shall be
collectively referred to herein as the "Units".
 
C. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the "Securities."
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the Company and each Buyer hereby agree as follows:
 
1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.
 
(a) Purchase of Common Shares and Warrants.
 
(i) Common Shares and Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer, severally, but not jointly, shall purchase from
the Company on the Closing Date (as defined below), (v) the number of Common
Shares as is set forth opposite such Buyer's name in column (3) on the Schedule
of Buyers, (w) Series B Warrants to acquire up to that number of Series B
Warrant Shares as is set forth opposite such Buyer's name in column (4) on the
Schedule of Buyers and (x) Series C Warrants to acquire up to that number of
Series C Warrant Shares as is set forth opposite such Buyer's name in column (5)
on the Schedule of Buyers (the "Closing").  The parties agree that in no event
shall the number of shares of Common Shares issuable to the Buyers in the
Closing represent more than 19.9% of the Company's outstanding shares of Common
Stock on the Closing Date.
 
(ii) Closing.  The date and time of the Closing (the "Closing Date") shall be
10:00 a.m., New York City time, on the third (3rd) Trading Day after the date
hereof (or such earlier date as is mutually agreed to by the Company and each
Buyer) after notification of satisfaction (or waiver) of the conditions to the
Closing set forth in Sections 6 and 7 below, at the offices of Schulte Roth &
Zabel LLP, 919 Third Avenue, New York, New York 10022.  The timing of the
Closing shall be in accordance with Rule 15c6-1 promulgated under the 1934 Act.
 
(iii) Purchase Price.  The aggregate purchase price for the Common Shares and
the Warrants to be purchased by such Buyer at the Closing (the "Purchase Price")
shall be the amount set forth opposite such Buyer's name in column (6) of the
Schedule of Buyers.
 
(b) Form of Payment.  On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares and the Warrants to be issued and
sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company's written wire instructions, which may
refer to the escrow account contemplated in the Escrow Agreement and (ii) the
Company shall (A) cause Clear Trust LLC (together with any subsequent transfer
agent, the "Transfer Agent") through the Depository Trust Company ("DTC") Fast
Automated Securities Transfer Program, to credit such aggregate number of Common
Shares that such Buyer is purchasing as is set forth opposite such Buyer's name
in column (3) of the Schedule of Buyers to such Buyer's or its designee's
balance account with DTC through its Deposit/Withdrawal at Custodian system and
(B) deliver to each Buyer the Warrants (allocated as set forth in columns (4)
and (5) of the Schedule of Buyers) which such Buyer is purchasing, in each case
duly executed on behalf of the Company and registered in the name of such Buyer
or its designee.
 
(c) Escrow of Funds.  Pending the Closing, all funds received from Buyers
subscribing to the Units will be held in escrow by Signature Bank, as escrow
agent, all in accordance with the Escrow Agreement annexed hereto as Exhibit “F”
and made a part hereof (the “Escrow Agreement”).
 
 
2

--------------------------------------------------------------------------------

 
2. BUYER'S REPRESENTATIONS AND WARRANTIES.  Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:
 
(a) Organization; Authority.  Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by such Buyer
of the transactions contemplated by this Agreement has been duly authorized by
all necessary action on the part of such Buyer.  This Agreement has been duly
executed by such Buyer, and when delivered by such Buyer in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Buyer, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.
 
(b) No Conflicts.  The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment  or decree
(including federal and state securities laws) applicable to such Buyer, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of such
Buyer to perform its obligations hereunder.  Such Buyer is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or any other
Transaction Document to which such Buyer is a party or to purchase the Units in
accordance with the terms hereof, provided, that for purposes of the
representation made in this sentence, such Buyer is assuming and relying upon
the accuracy of the relevant representations and agreements of the Company
herein.
 
(c) No Purchase or Sale.  Such Buyer has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Buyer,
engaged in any purchases or sales of any securities of the Company (including,
without limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing on December 7, 2010 and ending
immediately prior to the execution of this Agreement by such Buyer and shall not
do so until the earlier of (i) the time of the issuance of the Press Release or
(ii) such time that such Buyer is no longer in possession of material non-public
information about the Company. “Short Sales” means all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the 1934 Act (as defined
below) (but shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock).
 
(d) Brokers. Such Buyer has not incurred any brokerage or finder’s fees or
commissions that are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person or entity with respect to the transactions contemplated by this Agreement
and the Transaction Documents.
 
 
3

--------------------------------------------------------------------------------

 
(e) Residency.  Such buyer is a resident of that jurisdiction specified below
its address on the Schedule of Buyers.
 
The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.


3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:
 
(a) Shelf Registration Statement.  A "shelf" registration statement on Form S-3
(File No. 333-164099) with respect to the Securities has been prepared by the
Company in conformity in all material respects with the requirements of the 1933
Act, and the rules and regulations (the "Rules and Regulations") of the SEC
thereunder and has been filed with the SEC. The Company and the transactions
contemplated by this Agreement meet the requirements and comply with the
conditions for the use of Form S-3.  The Registration Statement (as defined
below) meets the requirements of Rule 415(a)(1)(x) under the 1933 Act and
complies in all material respects with said rule.  Copies of such registration
statement, including any amendments thereto, the base prospectus (meeting in all
material respects the requirements of the Rules and Regulations) contained
therein (the "Base Prospectus") and the exhibits, financial statements and
schedules, as finally amended and revised, have heretofore been delivered by the
Company to the Buyers.  Such registration statement, together with any
registration statement filed by the Company pursuant to Rule 462(b) under the
1933 Act, is herein referred to as the "Registration Statement", which shall be
deemed to include all information omitted therefrom in reliance upon Rules 430A,
430B or 430C under the 1933 Act and contained in the Prospectus referred to
below. The Registration Statement has become effective under the 1933 Act and no
post-effective amendment to the Registration Statement has been filed as of the
date of this Agreement.   The term "Prospectus" as used in this Agreement means
the Base Prospectus together with the final prospectus supplement relating to
the Securities (the "Prospectus Supplement") first filed with the SEC pursuant
to and within the time limits described in Rule 424(b) under the 1933 Act.  Any
reference herein to the Registration Statement, or the Prospectus or to any
amendment or supplement to any of the foregoing documents shall be deemed to
refer to and include any documents incorporated by reference therein, and, in
the case of any reference herein to the Prospectus, also shall be deemed to
include any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the SEC after the date of filing of the
Prospectus Supplement under Rule 424(b) under the 1933 Act and prior to the
termination of the offering of the Securities.
 
(b) Prospectus.  As of the Applicable Time (as defined below) and as of the
Closing Date (as defined below), neither (x) the General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below), all considered together (collectively,
the "General Disclosure Package"), nor (y) any individual Limited Use Free
Writing Prospectus (as defined below), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.  As used in this subsection and elsewhere in this
Agreement:
 
(i) "Applicable Time" means 5:30 p.m. (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.
 
 
4

--------------------------------------------------------------------------------

 
(ii) "Statutory Prospectus" as of any time means the Base Prospectus included in
the Registration Statement immediately prior to that time.
 
(iii) "Issuer Free Writing Prospectus" means any "issuer free writing
prospectus," as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company's records pursuant to
Rule 433(g) under the 1933 Act.
 
(iv) "General Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.
 
(v) "Limited Use Free Writing Prospectus" means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.
 
(c) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Nevada, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus.  The Company has no significant subsidiaries (as
such term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC) as
set forth in the Company's Annual Report on Form 10-K for the fiscal year ended
March 31, 2010 (the "Annual Report") and otherwise has no direct or indirect
subsidiaries.  The Company is duly qualified to transact business in all
jurisdictions in which the conduct of their business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in any material adverse effect on the business,
properties, assets, operations, results of operations, condition (financial or
otherwise) or prospects of the Company, or on the transactions contemplated
hereby and the other Transaction Documents or by the agreements and instruments
to be entered into in connection herewith or therewith, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents (as defined below) (collectively a "Material Adverse Effect").
 
(d) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Warrants, and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents") and to issue the
Securities in accordance with the terms hereof and thereof.  The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Common Shares, the issuance of the Warrants and
the reservation for issuance and the issuance of the Warrant Shares issuable
upon exercise of the Warrants have been duly authorized by the Company's Board
of Directors, and no further filing, consent, or authorization is required by
the Company's Board of Directors or its stockholders.  This Agreement and the
other Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.
 
 
5

--------------------------------------------------------------------------------

 
(e) Issuance of Securities.  The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be free
from all taxes, liens and charges with respect to the issue thereof, validly
issued, fully paid and non-assessable, and no preemptive rights of stockholders
exist with respect to any of the Securities or the issue and sale thereof.  As
of the Closing, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals or exceeds the maximum number
of Warrant Shares issuable upon exercise of the Warrants (assuming for purposes
hereof, that the Warrants are exercisable at the applicable Exercise Price and
without taking into account any limitations on the Warrant Shares set forth in
the Warrants).  Neither the filing of the Registration Statement nor the
offering or sale of the Securities as contemplated by this Agreement gives rise
to any rights, other than those which have been waived or satisfied, for or
relating to the registration of any shares of Common Stock.  Upon issuance or
exercise in accordance with the Warrants, the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common
Stock.  There are no securities or instruments issued by the Company containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities
 
(f) Equity Capitalization.  As of the date hereof and as of the Closing Date,
the Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus.  All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus.  The form of
certificates for the Warrant Shares will conform to the corporate law of the
jurisdiction of the Company's incorporation.
 
(g) Disclosure.
 
(i) The SEC has not issued an order preventing or suspending the use of any
Issuer Free Writing Prospectus or the Prospectus relating to the offering of the
Securities, and no proceeding for that purpose or pursuant to Section 8A of the
1933 Act has been instituted or, to the Company's knowledge, threatened by the
SEC. The Registration Statement conforms, and the Prospectus and any amendments
or supplements thereto will conform, to the requirements of the 1933 Act and the
Rules and Regulations.  The documents incorporated, or to be incorporated, by
reference in the Prospectus, at the time filed with the SEC conformed in all
material respects, or will conform in all respects, to the requirements of the
Securities Exchange Act of 1934, as amended (the "1934 Act") or the 1933 Act, as
applicable, and the Rules and Regulations.  The Registration Statement and any
amendments and supplements thereto do not contain, and on the Closing Date will
not contain, any untrue statement of a material fact and do not omit, and on the
Closing Date will not omit, to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.  The
Prospectus and any amendments and supplements thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact; and do
not omit, and on the Closing Date will not omit, to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
 
6

--------------------------------------------------------------------------------

 
(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified.  If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or development as a result of
which such Issuer Free Writing Prospectus included or would include an untrue
statement of a material fact or omitted or would omit to state a material fact
necessary in order to make the statements therein, in light of the
circumstances, not misleading, the Company has notified or will notify promptly
the Buyers so that any use of such Issuer Free Writing Prospectus may cease
until it is amended or supplemented.
 
(iii) The Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information.  The Company understands and confirms that each
of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Buyers regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  Each press release issued by the Company during the twelve (12)
months preceding the date hereof did not at the time of release contain any
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary in order to make such statements therein, in the
light of the circumstances in which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
its business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.  For the purposes of this Agreement, "Person" means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
 
(h) Offering Materials.  The Company has not, directly or indirectly,
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities other than the Prospectus, any Issuer Free
Writing Prospectus and other materials, if any, permitted under the 1933
Act.  The Company will file with the SEC all Issuer Free Writing Prospectuses in
the time required under Rule 433(d) under the 1933 Act.  The Company has
satisfied or will satisfy the conditions in Rule 433 under the 1933 Act to avoid
a requirement to file with the SEC any electronic road show.
 
 
 
 
7

--------------------------------------------------------------------------------

 
(i) Ineligible Issuer Status.  At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
"ineligible issuer" (as defined in Rule 405 under the 1933 Act, without taking
into account any determination by the SEC pursuant to Rule 405 under the 1933
Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.
 
(j) Financial Statements.  The consolidated financial statements of the Company,
together with related notes and schedules as set forth or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, present fairly in all material respects the financial position and
the results of operations and cash flows of the Company, at the indicated dates
and for the indicated periods.  Such consolidated financial statements and
related schedules have been prepared in accordance with United States generally
accepted principles of accounting ("GAAP"), consistently applied throughout the
periods involved, except as disclosed therein, and all adjustments necessary for
a fair presentation of results for such periods have been made.  The summary and
selected consolidated financial and statistical data included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus present fairly in all material respects the information shown
therein, at the indicated dates and for the indicated periods, and such data has
been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company.  All disclosures, if any,
contained in the Registration Statement, the General Disclosure Package and the
Prospectus regarding "non-GAAP financial measures" (as such term is defined by
the Rules and Regulations) comply in all material respects with Regulation G of
the 1934 Act and Item 10 of Regulation S-K under the 1933 Act, to the extent
applicable.  The Company does not have any material liabilities or obligations,
direct or contingent (including any off-balance sheet obligations or any
"variable interest entities" within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus.  There are no
financial statements (historical or pro forma) that are required to be included
in the Registration Statement, the General Disclosure Package or the Prospectus
that are not included as required.
 
(k) Accountants.   GBH CPAs, PC, who have certified certain of the financial
statements filed with the SEC as part of, or incorporated by reference in, the
Registration Statement, the General Disclosure Package and the Prospectus is an
independent registered public accounting firm with respect to the Company within
the meaning of the 1933 Act and the applicable Rules and Regulations and the
Public Company Accounting Oversight Board (United States) (the "PCAOB").
 
 
 
 
8

--------------------------------------------------------------------------------

 
(l) Weaknesses or Changes in Internal Accounting Controls.  The Company is not
aware of (i) any material weakness in its internal control over financial
reporting or (ii) change in internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company's
internal control over financial reporting.
 
(m) Sarbanes-Oxley.  Solely to the extent that the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations promulgated by the SEC and The NYSE
Amex Equities (the "Principal Market") thereunder (collectively, the
"Sarbanes-Oxley Act") has been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all respects with any
provision of the Sarbanes-Oxley Act.  The Company has taken all necessary
actions to ensure that it is in compliance in all respects with all provisions
of the Sarbanes-Oxley Act that are in effect with respect to which the Company
is required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.
 
(n) Litigation.  There is no action, suit, claim or proceeding pending or, to
the knowledge of the Company, threatened against the Company before any court or
administrative agency or otherwise which if determined adversely to the Company
would have, individually or in the aggregate, a Material Adverse Effect, except
as set forth in the Registration Statement, the General Disclosure Package and
the Prospectus.
 
(o) Title.  The Company has good and marketable title to all of the material
properties and assets reflected in the consolidated financial statements
hereinabove described or described in the Registration Statement, the General
Disclosure Package and the Prospectus, subject to no lien, mortgage, pledge,
charge or encumbrance of any kind except those reflected in such financial
statements or described in the Registration Statement, the General Disclosure
Package and the Prospectus or which are not material in amount or would not
materially interfere with the use to be made of such properties or assets. The
Company occupies its leased properties under valid and binding leases conforming
in all material respects to the description thereof set forth in the
Registration Statement, the General Disclosure Package and the Prospectus.
 
(p) Taxes.  The Company has filed all federal, state, local and foreign tax
returns which have been required to be filed and have paid all taxes indicated
by such returns and all assessments received by it to the extent that such taxes
have become due and are not being contested in good faith and for which an
adequate reserve for accrual has been established in accordance with GAAP.  All
tax liabilities have been adequately provided for in the consolidated financial
statements of the Company in accordance with GAAP, and the Company does not know
of any actual or proposed additional material tax assessments.
 
(q) Absence of Certain Changes.  Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company, other than transactions in the ordinary
course of business and transactions described in the Registration Statement, the
General Disclosure Package and the Prospectus, as each may be amended or
supplemented.  The Company has no material contingent obligations which are not
disclosed in the Company's consolidated financial statements which are included
in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
 
9

--------------------------------------------------------------------------------

 
(r) No Conflicts.  The Company is not, or with the giving of notice or lapse of
time or both, will not be after giving effect to the execution, delivery and
performance of the Transaction Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Common Shares, the Warrants, and the
reservation for issuance and the issuance of the Warrant Shares), (i) in
violation of its articles of organization, by-laws, any certificate of
designations or other organizational documents or (ii) in violation of or in
default under any agreement, lease, contract, indenture or other instrument or
obligation to which it is a party or by which it, or any of its properties, is
bound and, solely with respect to this clause (ii), which violation or default
would have a Material Adverse Effect.  The execution and delivery of this
Agreement and the consummation of the transactions herein contemplated and the
fulfillment of the terms hereof will not conflict with or result in a breach of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust or other agreement or instrument to which the Company is
a party or by which the Company or any of its respective properties is bound, or
of the articles of organization or by-laws of the Company or any law, order,
rule or regulation judgment, order, writ or decree applicable to the Company of
any court or of any government, regulatory body or administrative agency or
other governmental body having jurisdiction, except to the extent that such
conflict, breach or default would not have a Material Adverse Effect.
 
(s) Contracts.  There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors' rights generally and by general
equitable principle).  Neither the Company nor, to the Company's knowledge, any
other party is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement or any other agreement
or instrument to which the Company is a party or by which the Company or its
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.
 
(t) Regulatory Approvals.  Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (the "FINRA") or such additional
steps as may be required under state securities or Blue Sky laws) has been
obtained or made and is in full force and effect.
 
 
 
10

--------------------------------------------------------------------------------

 
(u) Conduct of Business.  The Company is not in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company and the Company will not conduct its business in violation of any of the
foregoing, except in all cases for possible violations which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Company
is not in violation of any of the rules, regulations or requirements of the
Principal Market and has no knowledge of any facts or circumstances that would
reasonably lead to delisting or suspension of the Common Stock by the Principal
Market in the foreseeable future.
 
(v) Intellectual Property.  Except as described in the Registration Statement or
in any document incorporated by reference therein, the Company holds all
material licenses, certificates and permits from governmental authorities which
are necessary to the conduct of their businesses in the manner in which they are
being conducted; the Company owns or possesses the right to use all patents,
patent rights, trademarks, trade names, service marks, service names,
copyrights, license rights, know-how (including trade secrets and other
unpatented and unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights ("Intellectual Property")
necessary to carry on their business in all material respects in the manner in
which it is being conducted; the Company has not infringed, and the Company has
not received notice of conflict with, any Intellectual Property of any other
person or entity.  The Company has taken all steps reasonably necessary to
secure ownership interests in Intellectual Property created for it by any
contractors.  There are no outstanding options, licenses or agreements of any
kind relating to the Intellectual Property of the Company that are required to
be described in the Registration Statement, the General Disclosure Package and
the Prospectus and are not described therein in all material respects.  The
Company is not a party to or bound by any options, licenses or agreements with
respect to the Intellectual Property of any other person or entity that are
required to be set forth in the Prospectus and are not described therein in all
material respects.  None of the technology employed by the Company and material
to the Company's business has been obtained or is being used by the Company in
violation of any contractual obligation binding on the Company or, to the
Company's knowledge, any of its officers, directors or employees or, to the
Company's knowledge, otherwise in violation of the rights of any persons; the
Company has not received any written or oral communications alleging that the
Company has violated, infringed or conflicted with, or, by conducting its
business as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, would violate, infringe or conflict with, any of the
Intellectual Property of any other person or entity.  The Company knows of no
infringement by others of Intellectual Property owned by or licensed to the
Company.
 
(w) Manipulation of Prices.  Neither the Company, nor to the Company's
knowledge, any of its affiliates, has taken or may take, directly or indirectly,
any action designed to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the shares of Common Stock to facilitate the sale or resale of the
Securities.
 
 
 
11

--------------------------------------------------------------------------------

 
(x) Investment Company Act.  The Company is not, and after giving effect to the
offering and sale of the Securities contemplated hereunder and the application
of the net proceeds from such sale as described in the Prospectus, and for so
long any Buyer holds any Securities, will not be an "investment company" within
the meaning of such term under the Investment Company Act of 1940 as amended
(the "1940 Act"), and the rules and regulations of the SEC thereunder.
 
(y) Internal Accounting Controls.
 
(i) The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(ii) The Company has established and maintains "disclosure controls and
procedures" (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
the Company's "disclosure controls and procedures" are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations of the 1934 Act, and that all such
information is accumulated and communicated to the Company's management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the 1934 Act with respect to such reports.
 
(z) Industry and Market Data.  The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.
 
(aa) Money Laundering Laws.  The operations of the Company is and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the "Money Laundering Laws"),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any or its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company's knowledge, threatened.
 
(bb) Office of Foreign Assets Control.  Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department ("OFAC"); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
 
12

--------------------------------------------------------------------------------

 
(cc) Insurance.  The Company carries or is covered by, insurance in such amounts
and covering such risks as is adequate for the conduct its business and the
value of its properties and as is customary for companies engaged in similar
businesses.
 
(dd) Employee Benefits.  The Company is in compliance in all material respects
with all presently applicable provisions of the Employee Retirement Income
Security Act of 1974, as amended, including the regulations and published
interpretations thereunder ("ERISA");  no "reportable event" (as defined in
ERISA) has occurred with respect to any "pension plan" (as defined in ERISA) for
which the Company would have any material liability; the Company has not
incurred and does not expect to incur material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any "pension plan" or
(ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the "Code");
and each "pension plan" for which the Company would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.
 
(ee) Employee Relations.  (i)  The Company is not a party to any collective
bargaining agreement or employs any member of a union.  The Company believes
that its relations with its employees are good.  No executive officer of the
Company (as defined in Rule 501(f) of the 1933 Act) has notified the Company
that such officer intends to leave the Company or otherwise terminate such
officer's employment with the Company.  No executive officer of the Company is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters, except where such violation would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(ii) The Company is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
 
 
 
13

--------------------------------------------------------------------------------

 
(ff) Transactions with Affiliates.  To the Company's knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company's officers, directors or 5% or greater security holders, except as set
forth in the Registration Statement.  There are no relationships or
related-party transactions involving the Company and to the knowledge of the
Company, any other person required to be described in the Prospectus which have
not been described as required.
 
(gg) Environmental Laws.  The Company is not in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, "environmental
laws"), does not own or operate any real property contaminated with any
substance that is subject to environmental laws, is not liable for any off-site
disposal or contamination pursuant to any environmental laws, and is not subject
to any claim relating to any environmental laws, which violation, contamination,
liability or claim would, individually or in the aggregate, have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.
 
(hh) Listing; 1934 Act Registration.  The Common Stock is listed for trading on
the Principal Market and the Common Shares have been approved for listing
subject to notice of issuance on the Principal Market.  The Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or the quotation of the
Common Stock or the Common Shares on the Principal Market, nor, has the Company
received any notification that the SEC or the Principal Market is contemplating
terminating such registration or quotation.
 
(ii) Contributions; Foreign Corrupt Practices.  The Company has not made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law which violation is required to
be disclosed in the Prospectus.
 
(jj) No Integrated Offering.  The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC.   None of the Company, any of its
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would cause this offering of the Securities
to require approval of stockholders of the Company for purposes of any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.  None of the
Company, its affiliates and any Person acting on their behalf will take any
action or steps referred to in the preceding sentence that would cause the
offering of the Securities to be integrated with other offerings for purposes of
any such applicable stockholder approval provisions.
 
(kk) Consents.  Other than as described in Section 3(t) hereof, or as have been
previously obtained, filed or made, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, including the
issuance of the Securities, in each case in accordance with the terms hereof or
thereof.  The Company is unaware of any facts or circumstances that might
prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence.  The Company is not
in violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.
 
 
14

--------------------------------------------------------------------------------

 
(ll) Acknowledgment Regarding Buyer's Purchase of Securities.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) to the knowledge of the Company, an "affiliate"
of the Company (as defined in Rule 144 of the 1933 Act) or (iii) to the
knowledge of the Company, a "beneficial owner" of more than 10% of the shares of
Common Stock (as used in this Agreement, the term "affiliate" shall have the
meaning set forth in Rule 405 of the 1933 Act).  The Company further
acknowledges that no Buyer is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby, and any advice given by a
Buyer or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer's purchase of the Securities.  The Company further
represents to each Buyer that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.
 
(mm) Dilutive Effect.  The Company acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company.
 
(nn) Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company's issuance of the Securities and each Buyer's ownership of the
Securities from the provisions of any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation of
the Company or the laws of the state of its incorporation which is or could
become applicable to any Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of
Securities and each Buyer's ownership of the Securities).  Except as set forth
on Schedule 3(nn), the Company does not have any stockholder rights plan or
similar arrangement relating to accumulations of beneficial ownership of Common
Stock or a change in control of the Company.
 
(oo) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.
 
(pp) Transfer Taxes.  On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.
 
 
15

--------------------------------------------------------------------------------

 
(qq) Acknowledgement Regarding Buyers' Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (other than as
contemplated in Section 2(c)), it is understood and acknowledged by the Company
(i) none of the Buyers have been asked by the Company to agree, nor has any
Buyer agreed with the Company, to desist from purchasing or selling, long and/or
short, securities of the Company, or "derivative" securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
that past or future open market or other transactions by any Buyer, including,
without limitation, short sales or "derivative" transactions, before or after
the closing of the transactions contemplated by this Agreement or future private
placement transactions, may negatively impact the market price of the Company's
publicly-traded securities; (iii) that any Buyer, and counter parties in
"derivative" transactions to which such Buyer is a party, directly or
indirectly, presently may have a "short" position in the Common Stock, and (iv)
that such Buyer shall not be deemed to have any affiliation with or control over
any arm's length counter-party in any "derivative" transaction.  The Company
further understands and acknowledges that (a) one or more Buyers may engage in
hedging and/or trading activities at various times during the period that the
Securities are outstanding and (b) such hedging and/or trading activities (if
any) could reduce the value of the existing stockholders' equity interests in
the Company at and after the time that the hedging and/or trading activities are
being conducted.  The Company acknowledges that such aforementioned hedging
and/or trading activities do not constitute a breach of this Agreement, the
Warrants or any of the documents executed in connection herewith.
 
(rr) U.S. Real Property Holding Corporation.  The Company is not, has not ever
been, nor, while any Buyer holds any Securities, will not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Code, and
the Company shall so certify upon any Buyer's request.
 
(ss) Shell Company Status. The Company is not, and has not been for a period of
more than 12 months, an issuer identified in Rule 144(i)(1).
 
(tt) Bank Holding Company.  Neither the Company nor any of its affiliates is,
nor, while any Buyer holds any Securities, will become, subject to the Bank
Holding Company Act of 1956, as amended (the "BHCA") and to regulation by the
Board of Governors of the Federal Reserve System (the "Federal
Reserve").  Neither the Company nor any of its affiliates owns or controls, nor,
while any Buyer holds any Securities, will own or control, directly or
indirectly, five percent or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor any of its affiliates exercises, nor, while
any Buyer holds any Securities, will exercise, a controlling influence over the
management or policies of a bank or any entity that is subject to the BHCA and
to regulation by the Federal Reserve.
 
(uu) Placement Agent's Fees. The Company shall be responsible for the payment of
any placement agent's fees, financial advisory fees, or broker's commissions
(other than for persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby. The Company shall
pay, and hold each Buyer harmless against any liability, loss or
expense(including, without limitation, attorney's fees and out-of-pocket
expenses) arising in connection with such claim (other than for claims made by
Persons engaged by the Buyers).  The Company acknowledges that it has engaged
Tripoint Global Equities (the "Agent") as placement agent in connection with the
sale of Securities. Other than the Agent, the Company has not engaged any
placement agent or other agent in connection with the sale of the Securities.
 
 
16

--------------------------------------------------------------------------------

 
(vv) Placement Agent Agreement.  The Company has entered into a Placement Agent
Agreement with the Agent that contains certain representations, warranties,
covenants and agreements of the Company.
 
(ww) Solvency.  The Company is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured).  The Company (after giving
effect to the transactions contemplated by this Agreement) has the ability to
pay its debts from time to time incurred in connection therewith as such debts
mature.
 
(xx) Exchange Act Filings. The Company has fully and timely filed all annual,
quarterly and periodic reports required to be filed by it under the 1934 Act,
and is a fully-reporting company under Section 12(g) of the 1934 Act.  The
Company’s Common Stock is listed and trades on the NYSE Amex and no stop order
or notice of suspension of trading of its Common Stock on the NYSE Amex has been
received from or threatened by any Person.
 
4. COVENANTS.
 
(a) Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.
 
(b) Maintenance of Registration Statement.
 
(i) For so long as any of the Common Shares or Warrants remain outstanding, the
Company shall use its reasonable best efforts to maintain the effectiveness of
the Registration Statement for the issuance thereunder of the Registrable
Securities (as defined below); provided that, if at any time while the Warrants
are outstanding the Company shall be ineligible to utilize Form S-3 (or any
successor form) for the purpose of issuance of the Registrable Securities the
Company shall use its reasonable best efforts to promptly amend the Registration
Statement on such other form as may be necessary to maintain the effectiveness
of the Registration Statement for this purpose.  For the purpose of this
Agreement, "Registrable Securities" means (i) the Common Shares, (ii) the
Warrant Shares issued or issuable upon exercise of the Warrants, (iii) the
Warrants and (iv) any shares of capital stock of the Company issued or issuable
with respect to the Common Shares, the Warrants and/or the Warrant Shares as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, without regard to any limitations on exercise of the
Warrants.
 
(c) Prospectus Supplement and Blue Sky.  In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder.  If required, the Company, on or before the Closing Date,
shall take such action, or cause the Placement Agent to take such action, as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Securities for sale to the Buyers at the Closing pursuant
to this Agreement under applicable securities or "Blue Sky" laws of the states
of the United States (or to obtain an exemption from such qualification), and
shall provide evidence of any such action so taken to the Buyers on or prior to
the Closing Date.  The Company shall, or shall cause the Placement Agent to,
make all filings and reports relating to the offer and sale of the Securities
required under applicable securities or "Blue Sky" laws of the states of the
United States following the Closing Date, if any.
 
 
17

--------------------------------------------------------------------------------

 
(d) Use of Proceeds.  The Company will use the proceeds from the sale of the
Securities for general corporate purposes, including general and administrative
expenses and not for (i) the repayment of any outstanding Indebtedness of the
Company or (ii) the redemption or repurchase of any of its equity securities.
 
(e) Listing.  The Company shall promptly secure the listing of all of the Common
Shares and Warrant Shares upon each securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed, including the
Principal Market (subject to official notice of issuance) and shall use its
reasonable best efforts to maintain, in accordance with the Warrants, such
listing of all Warrant Shares from time to time issuable under the terms of the
Transaction Documents.  The Company shall use reasonable best efforts to
maintain the authorization for quotation of the Common Stock on the Principal
Market or if such authorization is not able to be maintained, on another
Eligible Market (as defined in the Warrants).  The Company shall not take any
action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market.  The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).
 
(f) Fees.  Subject to Section 8 below, at Closing, the Company shall pay an
expense allowance to [Buyer] or its designee(s) for all actual and accountable
reasonable costs and expenses incurred in connection with the transactions
contemplated by the Transaction Documents (including all reasonable legal fees
and disbursements in connection therewith, documentation and implementation of
the transactions contemplated by the Transaction Documents and due diligence in
connection therewith), which amount shall not exceed $35,000, of which $15,000
has already been paid, and the remainder of which shall be paid to Schulte Roth
& Zabel LLP from the escrow account governed by the Escrow Agreement.  The
Company shall be responsible for the payment of any placement agent's fees,
financial advisory fees, or broker's commissions (other than for Persons engaged
by any Buyer) relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold each Buyer harmless against, any
liability, loss or expense (including, without limitation, reasonable attorney's
fees and out-of-pocket expenses) arising in connection with any claim relating
to any such payment.
 
(g) Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by any holder of Securities (an "Investor") in
connection with a bona fide margin agreement or other loan or financing
arrangement that is secured by the Securities.  The pledge of Securities shall
not be deemed to be a transfer, sale or assignment of the Securities hereunder,
and no Investor effecting a pledge of Securities shall be required to provide
the Company with any notice thereof or otherwise make any delivery to the
Company pursuant to this Agreement or any other Transaction Document.  The
Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.
 
 
 
 
18

--------------------------------------------------------------------------------

 
(h) Disclosure of Transactions and Other Material Information.  On or before
9:00 a.m., New York City time, on the first Business Day following the execution
of this Agreement, the Company shall issue a press release (the "Press Release")
describing the material terms of the transactions contemplated by the
Transaction Documents, and within four (4) days of the Closing file a Current
Report on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules of this Agreement) and the form of Warrants as exhibits to
such filing (including all attachments, the "8-K Filing"), provided that the 8-K
Filing shall in no event be made more than four (4) Business Days after the
execution of this Agreement.  As of immediately following the issuance of the
Press Release, no Buyer shall be in possession of any material, nonpublic
information received from the Company or any of its officers, directors,
employees or agents, that is not disclosed in the Press Release or in prior
filings with the SEC.  The Company shall not, and shall cause each of its
officers, directors, employees and agents, not to, provide any Buyer with any
material, nonpublic information regarding the Company from and after the
issuance of the Press Release without the express written consent of such
Buyer.  If a Buyer has, or believes it has, received any such material,
nonpublic information regarding the Company provided in breach of the preceding
sentence, it shall provide the Company with written notice thereof in which case
the Company shall, within two (2) Trading Days (as defined in the Warrants) of
receipt of such notice, make public disclosure of any such material, nonpublic
information provided in breach of the preceding sentence.  In the event of a
breach of the foregoing covenant by the Company or any of its officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, or any of its officers, directors, employees or agents.  No Buyer shall
have any liability to the Company or any of its officers, directors, employees,
stockholders or agents for any such disclosure.  To the extent that the Company
or any of its or their respective officers, directors, employees, stockholders
or agents deliver any material, non-public information to a Buyer without such
Buyer's consent, the Company hereby covenants and agrees that such Buyer shall
not have any duty of confidentiality with respect to, or a duty not to trade on
the basis of, such material, non-public information.  Subject to the foregoing,
neither the Company nor any Buyer shall issue any press releases or any other
public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of any Buyer, to make any press release or other public disclosure with
respect to such transactions (i) in substantial conformity with the Press
Release and contemporaneously therewith and (ii) as is required by applicable
law, regulation or any Eligible Market on which the Company's securities are
then listed or quoted (provided that in the case of clause (i) each Buyer shall
be consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
any applicable Buyer, neither the Company nor any of its affiliates shall
disclose the name of such Buyer in any filing, announcement, release or
otherwise other than in connection with the Registration Statement unless such
disclosure is required by law, regulation or any Eligible Market on which the
Company's securities are then listed or quoted.
 
 
 
 
19

--------------------------------------------------------------------------------

 
(i) Variable Securities.  For so long as any Securities remain outstanding, the
Company shall not, in any manner, issue or sell any rights, warrants or options
to subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price, unless the conversion, exchange or exercise
price of any such security cannot be less than the highest then applicable
Exercise Price (as defined in the Warrants) with respect to the Common Stock
into which any Warrant is exercisable.
 
(j) Corporate Existence.  For so long as any Buyer beneficially owns any
Warrants, the Company shall not be party to any Fundamental Transaction (as
defined in the Warrants) unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants.
 
(k) Reservation of Shares.  The Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than (i) the maximum number of shares of Common Stock issuable upon exercise of
the Warrants (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants).
 
(l) Additional Issuances of Securities.
 
(i) For purposes of this Section 4(l), the following definitions shall apply.
 
(1) "Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer, director or
consultant for services provided to the Company, provided, however, no more than
150,000 shares of Common Stock, or other securities convertible or exchangeable
into Common Stock, of the Company may be issued in the aggregate to consultants
in any calendar year.
 
(2) "Common Stock Equivalents" means, collectively, Options and Convertible
Securities.
 
(3) "Convertible Securities" means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
 
(4) "Excluded Securities" means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, (ii) upon exercise of the Warrants;
provided, that the terms of the Warrants are not amended, modified or changed on
or after the date hereof; (iii) upon exercise of any Options or Convertible
Securities which are outstanding on the day immediately preceding the date
hereof, provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the date hereof; and (iv) in
connection with mergers, acquisitions, strategic business transactions or joint
ventures with a strategic partner who is not in the business of making financial
investments, in each case with non-affiliated third parties and otherwise on an
arm's-length basis, the primary purpose of which is not to raise additional
capital; provided that any Common Stock issued or issuable in connection with
any transaction contemplated by this clause (iv) that is either primarily (A)
attributable to capital raising for the Company (other than nominal amounts of
capital) or (B) to raise capital for the Company or its Subsidiaries, directly
or indirectly, in connection with any transaction contemplated by this clause
(iv), including, without limitation, securities issued in one or more related
transactions or that result in similar economic consequences, shall not be
deemed to be Excluded Securities.
 
 
20

--------------------------------------------------------------------------------

 
(5) "Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
(ii) From the date hereof until the first anniversary of the Closing Date (the
"Trigger Date"), the Company will not undertake any of the following, without
the prior written consent of all of the Buyers: (A), directly or indirectly,
file any registration statement with the SEC other than the Registration
Statement and shall not file any Prospectus Supplement with respect to any
Subsequent Placement, (B) directly or indirectly, offer, sell, grant any option
to purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its Subsidiaries'
equity or equity equivalent securities, including without limitation any debt,
preferred stock or other instrument or security that is, at any time during its
life and under any circumstances, convertible into or exchangeable or
exercisable for shares of Common Stock or Common Stock Equivalents (any such
offer, sale, grant, disposition or announcement being referred to as a
"Subsequent Placement") or (C) be party to any solicitations or negotiations
with regard to the foregoing.
 
(iii) From the Closing Date until the second anniversary of the Closing Date the
Company will not, directly or indirectly, effect any Subsequent Placement unless
the Company shall have first complied with this Section 4(l)(iii).
 
(1) The Company shall deliver to each Buyer an irrevocable written notice
(the "Offer Notice") of any proposed or intended issuance or sale or exchange
(the "Offer") of the securities being offered (the "Offered Securities") in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the persons or entities
(if known) to which or with which the Offered Securities are to be offered,
issued, sold or exchanged and (z) offer to issue and sell to or exchange with
such Buyers at least 25% of the Offered Securities, allocated among such Buyers
(a) based on such Buyer's pro rata portion of the Common Shares and Warrants
purchased hereunder (the "Basic Amount"), and (b) with respect to each Buyer
that elects to purchase its Basic Amount, any additional portion of the Offered
Securities attributable to the Basic Amounts of other Buyers as such Buyer shall
indicate it will purchase or acquire should the other Buyers subscribe for less
than their Basic Amounts (the "Undersubscription Amount"), which process shall
be repeated until the Buyers shall have an opportunity to subscribe for any
remaining Undersubscription Amount.
 
 
 
 
21

--------------------------------------------------------------------------------

 
(2) To accept an Offer, in whole or in part, such Buyer must deliver a written
notice to the Company prior to the end of the third (3rd) Business Day after
such Buyer's receipt of the Offer Notice (the "Offer Period"), setting forth the
portion of such Buyer's Basic Amount that such Buyer elects to purchase and, if
such Buyer shall elect to purchase all of its Basic Amount, the
Undersubscription Amount, if any, that such Buyer elects to purchase (in either
case, the "Notice of Acceptance").  If the Basic Amounts subscribed for by all
Buyers are less than the total of all of the Basic Amounts, then each Buyer who
has set forth an Undersubscription Amount in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, the
Undersubscription Amount it has subscribed for; provided, however, that if the
Undersubscription Amounts subscribed for exceed the difference between the total
of all the Basic Amounts and the Basic Amounts subscribed for (the "Available
Undersubscription Amount"), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Company to the extent it deems reasonably
necessary.  Notwithstanding anything to the contrary contained herein, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to Buyers a new
Offer Notice and the Offer Period shall expire on the third (3rd) Business Day
after such Buyer's receipt of such new Offer Notice.
 
(3) The Company shall have fifteen (15) Business Days from the expiration of the
Offer Period above to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Buyers (the "Refused Securities") pursuant to a definitive agreement (the
"Subsequent Placement Agreement") but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
(4) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4(l)(iii)(3) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that such Buyer elected to purchase pursuant
to Section 4(l)(iii)(2) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to the Buyers pursuant to Section 4(l)(iii)(3) above prior to such
reduction) and (ii) the denominator of which shall be the original amount of the
Offered Securities.  In the event that any Buyer so elects to reduce the number
or amount of Offered Securities specified in its Notice of Acceptance, the
Company may not issue, sell or exchange more than the reduced number or amount
of the Offered Securities unless and until such securities have again been
offered to the Buyers in accordance with Section 4(l)(iii)(1) above.
 
 
22

--------------------------------------------------------------------------------

 
(5) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section
4(l)(iii)(3) above if the Buyers have so elected, upon the terms and conditions
specified in the Offer Notice, or as modified pursuant to Section 4(l)(iii)(2)
above.  Notwithstanding anything to the contrary contained in this Agreement, if
the Company does not consummate the closing of the issuance, sale or exchange of
all or less than all of the Refused Securities, within fifteen (15) Business
Days of the expiration of the Offer Period, the Company shall issue to the
Buyers, the number or amount of Offered Securities specified in the Notices of
Acceptance, as reduced pursuant to Section 4(l)(iii)(3) above if the Buyers have
so elected, upon the terms and conditions specified in the Offer Notice, or as
modified pursuant to Section 4(l)(iii)(2) above.  The purchase by the Buyers of
any Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Buyers of a purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to the Buyers
and their respective counsel.
 
(6) Any Offered Securities not acquired by the Buyers or other persons in
accordance with Section 4(l)(iii)(3) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement, including the provisions of this Section 4(l).
 
(7) The Company and the Buyers agree that if any Buyer elects to participate in
the Offer, neither the Subsequent Placement Agreement with respect to such Offer
nor any other transaction documents related thereto (collectively, the
"Subsequent Placement Documents") shall include any term or provisions whereby
any Buyer shall be required to agree to any restrictions in trading as to any
securities of the Company owned by such Buyer prior to such Subsequent
Placement.
 
(8) Notwithstanding anything to the contrary in this Section 4(l) and unless
otherwise agreed to by the Buyers, the Company shall either confirm in writing
to the Buyers that the transaction with respect to the Subsequent Placement has
been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case in such a manner such that the Buyers will not be in
possession of material non-public information, by the fifteenth (15th) Business
Day following delivery of the Offer Notice.  If by the fifteenth (15th) Business
Day following delivery of the Offer Notice no public disclosure regarding a
transaction with respect to the Offered Securities has been made, and no notice
regarding the abandonment of such transaction has been received by the Buyers,
such transaction shall be deemed to have been abandoned and the Buyers shall not
be deemed to be in possession of any material, non-public information with
respect to the Company.  Should the Company decide to pursue such transaction
with respect to the Offered Securities, the Company shall provide the Buyers
with another Offer Notice and each Buyer will again have the right of
participation set forth in this Section 4(l)(iii).  The Company shall not be
permitted to deliver more than one such Offer Notice to the Buyers in any 60 day
period.
 
 
 
23

--------------------------------------------------------------------------------

 
(iv) The restrictions contained in subsections (ii) and (iii) of this Section
4(l) shall not apply in connection with the issuance of any Excluded Securities.
 
(m) Closing Documents.  On or prior to thirty (30) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer and Schulte Roth & Zabel LLP executed copies of the Transaction Documents,
Securities and other documents required to be delivered to any party pursuant to
Section 7 hereof.
 
5. REGISTER; TRANSFER AGENT INSTRUCTIONS.
 
(a) Register.  The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee)), the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person.  The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.
 
(b) Transfer Agent Instructions.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Warrant Shares in such amounts as specified from time to time by each Buyer to
the Company upon exercise of the Warrants in the form of Exhibit B attached
hereto (the "Irrevocable Transfer Agent Instructions").  The Company represents
and warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5 will be given by the Company to the
Transfer Agent, and any subsequent transfer agent with respect to the
Securities, and that the Securities shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the other Transaction Documents.  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to a
Buyer.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that the Buyers shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.
 
 
 
 
24

--------------------------------------------------------------------------------

 
6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company's sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
 
(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.
 
(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Common Shares and the related Warrants being purchased by
such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
(iii) The representations and warranties of such Buyer shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date), and such Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by such Buyer at or prior to the Closing Date.
 
(iv) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
7. CONDITIONS TO EACH BUYER'S OBLIGATION TO PURCHASE.
 
The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer's sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:
 
(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (allocated in such amounts
as such Buyer shall request), being purchased by such Buyer at the Closing
pursuant to this Agreement, and (iii) the related Warrants (allocated in such
amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement.
 
(ii) Such Buyer shall have received the opinion of The Loev Law Firm, PC, the
Company's counsel, dated as of the Closing Date, in substantially the form of
Exhibit C attached hereto.
 
 
25

--------------------------------------------------------------------------------

 
(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit B attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company's transfer agent.
 
(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company and each of its Subsidiaries in such
entity's jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction, as of a date within ten (10) days of
the Closing Date.
 
(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company's qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office of each jurisdiction in which the
Company conducts business and is required to so qualify) of each jurisdiction
which the Company's failure to obtain qualification would have a Material
Adverse Effect, as of a date within ten (10) days of the Closing Date.
 
(vi) The Company shall have delivered to such Buyer a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada (or a fax or pdf copy of such certificate) within ten (10) days of the
Closing Date.
 
(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(d) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Articles of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit D.
 
(viii) The representations and warranties of the Company shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.  Such
Buyer shall have received a certificate, executed by the Chief Executive Officer
of the Company, dated as of the Closing Date, to the foregoing effect in the
form attached hereto as Exhibit E.
 
(ix) The Company shall have delivered to such Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding as of a date
within five days of the Closing Date.
 
(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.
 
 
26

--------------------------------------------------------------------------------

 
(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.
 
(xii) The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.
 
(xiii) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.
 
(xiv) The Company shall have delivered a copy of the Additional Listing
Application required to be filed for the Securities.
 
(xv) No litigation, statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by or in
any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.
 
8. TERMINATION.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before three (3) Business Days from the date hereof due
to the Company's or such Buyer's failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party's failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this Section
8, the Company shall remain obligated to reimburse [Buyer] for the expenses
described in Section 4(f) above.
 
9. MISCELLANEOUS.
 
(a) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
27

--------------------------------------------------------------------------------

 
(b) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(c) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d) Severability.  If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
(e) Entire Agreement; Amendments.  This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters.  No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and each
of the Buyers, and any amendment to this Agreement made in conformity with the
provisions of this Section 9(e) shall be binding upon the Buyers and holders of
Securities as applicable.  No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is
sought.  No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding.  No
consideration shall be offered or paid to any Buyer to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the Buyers.  The Company has not,
directly or indirectly, made any agreements with any Buyers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents.  Without limiting
the foregoing, the Company confirms that, except as set forth in this Agreement,
no Buyer has made any commitment or promise or has any other obligation to
provide any financing to the Company or otherwise.
 
 
 
 
28

--------------------------------------------------------------------------------

 
(f) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 

 
If to the Company:
 
 
Lucas Energy, Inc.
 
3555 Timmons Lane, Suite 1550
 
Houston, Texas 77027
Telephone:(713) 528-1881
 
Facsimile:(713) 337-1510
 
Attention:Chief Financial Officer
 
 
with a copy (for informational purposes only) to:
 
 
The Loev Law Firm, PC
 
6300 West Loop South, Suite 280
 
Bellaire, Texas 77401
 
Phone: (713) 524-4110
 
Fax: (713) 524-4122
 
Attention: David M. Loev, Esq.
     
If to the Transfer Agent:
 
 
ClearTrust LLC
 
17961 Hunting Bow Circle, Suite 102
 
Lutz, Florida 33558
 
Attention Kara Kennedy
 
Phone: 813-235-4490
 
Fax:813-388-4549

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer's representatives as set forth on the Schedule
of Buyers,
 

 
Schulte Roth & Zabel LLP
 
919 Third Avenue
 
New York, New York  10022
 
Telephone:(212) 756-2000
 
Facsimile:(212) 593-5955
 
Attention:Eleazer N. Klein, Esq.

 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
 
29

--------------------------------------------------------------------------------

 
(g) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants).  A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights.
 
(h) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i) Survival.  Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing.  Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.
 
(j) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(k) Indemnification.  (i)  In consideration of each Buyer's execution and
delivery of the Transaction Documents and acquiring the Securities thereunder
and in addition to all of the Company's other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons' agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees"),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party that is not an affiliate of such Indemnitee (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to Section
4(h) or (iv) the status of such Buyer or holder of the Securities as an investor
in the Company pursuant to the transactions contemplated by the Transaction
Documents.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
 
30

--------------------------------------------------------------------------------

 
 
(ii)           Promptly after receipt by an Indemnitee under this Section 9(k)
of notice of the commencement of any action or proceeding (including any
governmental action or proceeding) involving an Indemnified Liability, such
Indemnitee shall, if a claim for indemnification in respect thereof is to be
made against any indemnifying party under this Section 9(k), deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the indemnifying party, if, in the reasonable opinion of the Indemnitee,
the representation by such counsel of the Indemnitee and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding.  Legal counsel referred to in the immediately preceding sentence
shall be selected by the Investors holding at least a majority of the
Registrable Securities.  The Indemnitee shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or Indemnified Liabilities by the indemnifying party and shall furnish to
the indemnifying party all information reasonably available to the Indemnitee
that relates to such action or Indemnified Liabilities.  The indemnifying party
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liabilities or litigation.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnitee with respect to all third parties,
firms or corporations relating to the matter for which indemnification has been
made.  The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnitee under this Section 9(k),
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
(iii)           The indemnification required by this Section 9(k) shall be made
by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or Indemnified
Liabilities are incurred.
 
(iv)           The indemnity agreements contained herein shall be in addition
to  (x) any cause of action or similar right of the Indemnitee against the
indemnifying party or others, and (y) any liabilities the indemnifying party may
be subject to pursuant to the law.


(l) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(m) Remedies.  Each of the parties hereto shall have all rights and remedies set
forth in the Transaction Documents and all rights and remedies which such party
has been granted at any time under any other agreement or contract and all of
the rights which such party has under any law.  Any Person having any rights
under any provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, each party recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under the Transaction Documents, any remedy at law may prove to be
inadequate relief to the non-breaching party.  Each party therefore agrees that
each party shall be entitled to seek temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages and without
posting a bond or other security.
 
(n) Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
(o) Payment Set Aside.  To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.
 
 
31

--------------------------------------------------------------------------------

 
(p) Independent Nature of Buyers' Obligations and Rights.  The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document.  Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  The
Company acknowledges and each Buyer confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors.  Each Buyer shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Transaction Documents,
and it shall not be necessary for any other Buyer to be joined as an additional
party in any proceeding for such purpose.
 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
COMPANY:
     
LUCAS ENERGY, INC.
         
By:
  /s/ William A. Sawyer   Name: William A. Sawyer   Title: President & CEO



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
33

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 

 
BUYERS:
 
 
EMPERY ASSET MASTER LTD.
 
By: /s/ Ryan M. Lane
Name:  Ryan M. Lane
Title:  Authorized Representative



o  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.
 
 
 
 
 
 

 
 
34

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
 
 
HARTZ CAPITAL INVESTMENTS, LLC
 
By: /s/ Ryan M. Lane
Name:  Ryan M. Lane
Title:  Authorized Representative



 
o  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.
 
 
 
 
 
 

 
 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 


 

 
BUYERS:
 
 
HALL PHOENIX/INWOOD, LTD.
 
 
By: /s/ Donald L. Braun
Name: Donald L. Braun
Title: Authorized Representative



o  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.




 
 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
 
 
CAPITAL VENTURES INTERNATIONAL
 
 
 
By: /s/ Martin Kobinger
Name: Martin Kobinger
Title: Authorized Representative



x  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.
 

 
BUYERS:
 
 
YOUNG CAPITAL PARTNERS, LP
 
 
 
By: /s/ Joshua Young
Name: Joshua Young
Title: Managing Member



x  Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the third (3rd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.
 
 

 
 
38

--------------------------------------------------------------------------------

 
SCHEDULE OF BUYERS
 
(1)
(2)
(3)
(4)
(5)
(6)
Buyer
Address and
Facsimile Number
Number
of
Common Shares
Maximum
Number of
Series B
Warrant Shares
 
Number of
Series C
Warrant Shares
Purchase
Price
Empery Asset  Master Ltd.
  630,253 630,253 630,253 $1,500,000
Hartz Capital Investments, LLC
  630,253 630,253 630,253 $1,500,000
Hall Phoenix/Inwood, Ltd.
  150,000 150,000 150,000 $357,000
Capital Ventures International
  1,050,000 1,050,000 1,050,000 $2,499,000
Young Capital Partners, LP
  50,000 50,000 50,000 $119,000



 


 
39

--------------------------------------------------------------------------------

 
EXHIBITS
 
Exhibit A  Form of Series [B] [C] Warrant
Exhibit B  Form of Irrevocable Transfer Agent Instructions
Exhibit C  Form of Opinion of Company's Counsel
Exhibit D  Form of Secretary's Certificate
Exhibit E  Form of Officer's Certificate
 
Exhibit E  Form of Escrow Agreement
 


 


 
SCHEDULES
 
Schedule I  List of General Use Free Writing Prospectus
 
 
 
 
 
 
 
 
 
 
 
 
 
 
40

--------------------------------------------------------------------------------

 